Voto disidente del
Juez Asociado Señor Negrón García.
“[E]l sujeto de la democracia es el ciudadano, no los par-tidos políticos, de ahí que en el Colegio Electoral debe haber prudencia en el manejo del margen de actuación de los vo-tantes; lo contrario implicaría el predominio de los par-tidos sobre los ciudadanos, lo que no es democracia sino partidocracia, que es una desviación óntica y pervertida de aquélla, y lo que es más grave una desnaturalización de la vida democrática, al desconfiar de los ciudadanos.” (Énfasis suplido y citas omitidas.) A.E. Mooney, La elección del Poder Ejecutivo nacional (legalidad versus legitimidad), 1985E Rev. Jur. Arg. La Ley 545, 547 (1985).
Expediríamos el recurso y oportunamente ordenaríamos la celebración de unas nuevas primarias —bajo la supervi-sión directa de la Comisión Estatal de Elecciones— para se-leccionar el candidato por el Partido Popular Democrático (P.P.D.) a la Alcaldía del Municipio de Salinas. No hacerlo “atenta contra la integridad orgánica de los partidos polí-*179ticos, la moral de sus afiliados bonafide y la utilidad demo-crática de estos eventos”. Santos v. P.P.D., 109 D.P.R. 798, 801 (1980), voto disidente del Juez Asociado Señor Negrón García. Expongamos el trasfondo fáctico y jurídico de esta controversia.
I
El P.P.D. acordó y ordenó dilucidar las candidaturas de sus miembros aspirantes a los comicios de este año de acuerdo con el método alterno de elección interna autorizado en el Art. 4.006-A de la Ley Electoral, 16 L.P.R.A. see. 3156a.
Esta disposición legal, en lo pertinente, requiere la adop-ción de un reglamento que garantice la pureza de los proce-dimientos para candidatos y electores. Entre los extremos de importancia que cabe destacar están los lugares, fecha y horas donde se celebrarán; el acceso previo a los candidatos de las listas de participantes; un foro adecuado para impug-nar las mismas; selección por sorteo .en presencia de los candidatos o sus representantes de las posiciones y lugar en que han de figurar sus nombres en las papeletas; el derecho a una representación efectiva en las etapas críticas del proceso de selección, tales como en la de elección de delegados, regis-tro y el proceso de votación y escrutinio; el derecho a recusa-ción por las razones dispuestas en la ley y en el reglamento del partido; igual acceso y protección en todas las etapas del proceso; votación libre y secreta, y que existan mecanismos internos eficaces papa impugnar la violación de estas normas, incluso el derecho a recurrir en apelación a los or-ganismos oficiales dentro de los cinco (5) días laborables si-guientes a la determinación del partido.
A tono con este esquema estatutario, el P.P.D. promulgó su Reglamento de Primarias Internas del Partido Popular Democrático (en adelante Reglamento). La Regla 26, que cu-bre las impugnaciones, dispone:
*180Cualquier candidato que impugnare la elección de otro de-berá presentar ante el Secretario General, dentro de los diez (10) días laborables siguientes a la fecha de notificación de la certificación de los resultados de la elección, un escrito expo-niendo bajo juramento la razón o razones que fundare el mismo, las cuales deberán ser de tal naturaleza que, basta-rían para cambiar el resultado de la elección. Copia fiel y exacta del escrito, se entregará personalmente al impugnado dentro de los cinco (5) días siguientes a su radicación en la Secretaría del Partido Popular Democrático.
Dentro de los diez (10) días siguientes a la fecha en que se recibiere la notificación del escrito, la persona cuya elección fuere impugnada tendrá que radicar ante el Secretario General una contestación bajo juramento al escrito del impugna-dor, entregándole a éste o a su representante en la Junta de Elecciones Internas, copia de la misma, disponiéndose que de no contestar en dicho término se entenderá que acepta la im-pugnación como cierta. (Énfasis suplido.) Exhibit IV pág. 54.
Además, la Regla 29(8) del Reglamento, in fine, dispone que la “notificación, escrito y contestación prescritas en estas Reglas podrán ser diligenciadas por cualquier persona competente para testificar, y se diligenciarán entregándolas personalmente a las respectivas partes, a sus represen-tantes electorales, o dejándolas con alguna persona mayor de diecis[é]is años, en la residencia o lugar de trabajo de la persona a quien fueren dirigidas”. (Énfasis suplido.) Exhibit IV pág. 55.
El 8 de noviembre de 1987 se llevó a cabo dicho procedi-miento de primarias internas en el Precinto de Salinas. Un total de cuatro mil quinientos setenta y nueve (4,579) elec-tores votaron por los dos (2) candidatos principales, a saber, el Dr. Felipe Díaz Delgado y el actual Alcalde, Lie. Guillermo Valero Zayas. El primero logró dos mil doscientos cinco (2,205) votos no recusados y el incumbente Valero Zayas dos mil trescientos sententa y cuatro (2,374), esto es, ciento se-senta y nueve (169) más. No conforme, el doctor Díaz Delgado, dos (2) días después, notificó su intención de impugnar *181dichas primarias y, el 16 de noviembre, presentó su Petición de Impugnación ante el P.P.D. Con la misma acompañó un sinnúmero de declaraciones juradas de electores expositivas de las irregularidades siguientes: entrega tardía del material electoral; algunos colegios electorales no cerraron a las 2:00 P.M., otros fueron reabiertos o permanecieron siempre abiertos; en un colegio electoral había material de propaganda del otro candidato; unos colegios electorales no tenían urnas electorales y en uno la existente era de cartón; no se firmaron por los electores las hojas de cotejo; no se instruye-ron ni orientaron debidamente a los delegados presiden-ciales en propiedad y sustitutos; se llenó una hoja de cotejo fuera del colegio; a un elector se le mutiló intencionalmente la papeleta; a personas que votaban por primera vez no se les permitió votar al asociárseles, por razón de nexos familiares, con electores pertenecientes al Partido Nuevo Progresista (P.N.P.); se permitió a electores entrar a los colegios después de las 2:00 P.M.; muchos electores no votaron; algunos no aparecieron en las listas y fueron recusados, y ciertos cole-gios electorales no estaban rotulados. Ello generó confusión y dio lugar a que electores se marcharan sin votar.
Esta impugnación fue notificada al Alcalde Valero Zayas el 17 de noviembre de 1987, a las 9:00 A.M., a través de su secretaria Nilda Ledée quien, a su vez, entregó la impugna-ción al Ayudante del Alcalde y Auditor Municipal, Ángel Santiago. Este último acusó recibo de la misma mediante firma. Aun así, el Alcalde Valero Zayas no contestó la im-pugnación. Simplemente, el 1ro de febrero de 1988, notificó al Secretario General del P.P.D., Lie. Antonio J. Fas Alza-mora, su criterio de que debió ser notificado personalmente.
El Secretario General Fas Alzamora designó a la Lie. Maritza Rivera para examinar la impugnación y rendirle un in-forme. Previa vista administrativa, el Secretario General Fas Alzamora declaró sin lugar la impugnación. Se funda-mentó en que las irregularidades apuntadas —apertura de *182colegios tardíaiiiente, entrega de material retrasado y otros— a su juicio, no afectaron la integridad del proceso ni tuvieron un efecto disuasivo en la participación real de los electores. Tales alegaciones se consideraron especulativas. Sobre la omisión de registrarse el voto de los electores en las listas electorales, el Secretario General del P.P.D. estimó que ello no era ilegal ni afectaba el resultado. Concluyó que las papeletas recusadas —aun de acuerdo con la hipótesis de que ellas favorecían al doctor Díaz Delgado— numérica-mente no invalidaban la elección. Finalmente, en cuanto a la inobservancia reglamentaria de no haber el Alcalde Valero Zayas contestado la impugnación, el Secretario General del P.P.D. concluyó que ello era un error procesal no perjudicial ni podía afectar el resultado final.
Notificado de esta decisión, el doctor Díaz Delgado apeló a la Junta de Gobierno del P.P.D. la cual, mediante decisión de 4 de abril de 1988, confirmó al Secretario General y rati-ficó al licenciado Valero Zayas como único candidato. Esta decisión fue notificada el viernes 8 de abril.
Mientras tanto, en observancia de las disposiciones sobre primarias de la Ley Electoral, el doctor Díaz Delgado pre-sentó su candidatura al puesto de Alcalde de Salinas y soli-citó de la Comisión Estatal de Elecciones las peticiones de endoso que sustentan y gobiernan dicha nominación. Tanto la Comisión Estatal de Elecciones como el representante del P.P.D. se negaron a entregar las peticiones de endoso solici-tadas, “impidiendo así de forma radical el derecho del doctor Felipe Díaz de convertirse en candidato a primarias por el Precinto de Salinas del Partido Popular Democrático”. Exhibit I-B, pág. 15.
Contra la decisión de la Junta de Gobierno, el 14 de abril —dentro del término de cinco (5) días laborables dispuesto en el Art. 4.006-A de la Ley Electoral, 16 L.P.R.A. see. 3156a(i)— el doctor Díaz Delgado presentó ante el Tribunal Superior, Sala de San Juan, una “Solicitud de Injunction *183Provisional e Interdicto Preliminar y Permanente para que se anularan las primarias, descertificaran la candidatura del Alcalde Valero Zayas y se ordenaran unas nuevas primarias. Debido a que la acción judicial se presentó un día antes de la fecha límite fijada para presentar las peticiones de endoso ante la Comisión Estatal de Elecciones, 16 L.P.R.A. see. 3159, el ilustrado tribunal, por voz del juez Hon. Pedro López Oliver —aun cuando presumió la certeza y veracidad de los hechos alegados, según antes relacionados— aplicó la doc-trina de incuria y el 15 de abril desestimó el injunction.
El 22 de abril, el doctor Díaz Delgado acudió a este Foro. Con carácter urgente solicitó nuestra intervención, reafirmó su pedido de que el P.P.D. instituyera un procedimiento de primarias para el Precinto de Salinas bajo la supervisión de la Comisión Estatal de Elecciones o, en la alternativa, desca-lifique a Valero Zayas o realice la celebración de unas nuevas primarias internas. Al doctor Díaz Delgado le asiste la razón.
r*H HH
La Ley Electoral, por interacción de sus Arts. 4.006 y 4.008 (16 L.P.R.A. sees. 3156 y 3158), reconoce a todo elector miembro de un partido político el derecho a que se le nomine como candidato a cualquier cargo electivo a través de las pri-marias, directamente supervisadas por la Comisión Estatal de Elecciones, las cuales se celebrarán el segundo domingo del mes de junio del año de las elecciones generales. Esta regla general sufre una excepción. El Art. 4.006-A de la Ley Electoral antes mencionado confiere a los partidos la alter-nativa de acogerse a un método que, aunque interno, tiene que estar sujeto a múltiples garantías para asegurar que sus resultados reflejen fielmente la voluntad mayoritaria. El pro-cedimiento está inmerso en el debido proceso de ley y la igual protección de los electores. Por la íntima correspon-dencia que este esquema tiene con la Constitución, el enfo-*184que judicial debe ser cónsono con el espíritu de mayor parti-cipación y pureza.
La aplicación al caso de autos de estas disposiciones de ley y reglamentarias nos lleva, como única opción adjudica-tiva, a revocar al foro de instancia y ordenar unas nuevas primarias. Dos fundamentos apoyan esta decisión.
Primero, las decisiones del Secretario General Fas Alza-mora y la Junta de Gobierno del P.P.D. —sancionadas por el Tribunal— son contrarias al propio Reglamento. Éste, clara y taxativamente, dispone que si la persona impugnada no contesta “se entenderá que acepta la impugnación como cierta”. Exhibit IV pág. 54. Aquí, el Alcalde Valero Zayas no contestó el escrito de impugnación, sino que meramente adujo que no fue debidamente emplazado. Ya hemos visto cómo el propio Reglamento disponía que la notificación reali-zada fuera válida en derecho.
Ante esta circunstancia, el Secretario General Fas Alza-mora no podía —so pretexto de salvar la voluntad de los elec-tores— hacer caso omiso a los efectos procesales y eviden-cíanos del propio Reglamento. Al descartarlo, infringió pa-tentemente el debido proceso de ley. El Secretario General entremezcló y vició su función de adjudicador imparcial. El resultado de esa actuación fue imprimir un corte oficialista decisivo negativo a la impugnación y legítimas aspiraciones del doctor Díaz Delgado.
Y segundo, las irregularidades cometidas —si bien ais-ladas, no justificarían nuestra intervención— fueron de tal magnitud y seriedad que, por sus efectos acumulativos, afec-taron la integridad y puridad del proceso. “La presunción de regularidad quedó ampliamente destruida.” Santos v. P.P.D., supra, pág. 800.
El efecto acumulativo de todas estas irregularidades salta a la vista. Las mismas fueron serias, críticas y de tal naturaleza que anulan el espíritu de la ley. Difícilmente pue-den tacharse de mínimas. Menos para concluir que no ameri-*185tan un remedio judicial bajo la tesis de que es especulativo un reclamo en el cambio del resultado. La validez de unas primarias internas, de acuerdo con lo dispuesto en el método alterno, está condicionada al cumplimiento cabal de los re-quisitos de la Ley Electoral.
I — I H-1 f — i
En instancias de este tipo, corresponde al Poder Judicial limitar la natural tendencia de los partidos políticos y sus maquinarias de controlar el acceso de nuevos candidatos, máxime cuando la lucha se proyecta contra incumbentes. Aunque en otra dimensión, ya hemos rechazado ese trato preferencial y anulado una disposición de ley que legislativa-mente crea una clasificación que favorece únicamente a los funcionarios incumbentes. Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984).
Ante los hechos específicos del caso de autos, el remedio judicial apropiado sería anular las primarias internas y orde-nar —bajo el manto protector de la Comisión Estatal de Elecciones— unas nuevas primarias en el mes de junio. Contra este decreto no es impedimento el tiempo límite fijado en la Ley Electoral. El mismo “debe considerarse como susceptible de ser ampliado como parte del fiel cumplimiento y mandato en ejecución del dictamen .... Cf. P.N.P. v. Tribunal Electoral, 105 D.P.R. 288 (1976)”. Santos v. P.P.D., supra, pág. 801.
Finalmente, por varias razones no podemos refrendar la determinación de incuria del ilustrado foro de instancia. La tardanza en el proceso decisorio interno no es exclusiva-mente atribuible al recurrente, doctor Díaz Delgado. Éste inició diligentemente el trámite de impugnación. De haber el Secretario General Fas Alzamora aplicado las disposiciones del Reglamento con tiempo suficiente, el problema pudo re-mediarse y resolverse sin dejadez. No debe el recurrente *186doctor Diaz Delgado cargar sobre sus hombros las conse-cuencias de esa inobservancia.
Notificado el viernes 8 de abril de la decisión de la Junta de Gobierno del P.P.D. —y conocida la negativa de la Comi-sión Estatal de Elecciones a entregarle las peticiones de en-doso dentro de los cinco (5) días laborables previstos por la ley— el doctor Díaz Delgado acudió al tribunal. Es cierto, podía prescindir del trámite ulterior ante la Comisión Esta-tal de Elecciones. El acudir ante la Comisión Estatal de Elecciones hubiese inexorablemente consumido los pocos días que le restaban para hacer valer sus derechos. Máxime si recordamos que la situación fue creada por la demora en la resolución de su impugnación ante los organismos internos del P.P.D. En estas circunstancias, ¿cómo entonces impo-nerle el ejercicio de la futilidad procesal de agotar los trá-mites ante la Comisión Estatal de Elecciones? Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Quiñones v. A.C.A.A., 102 D.P.R. 746, 750 (1974); Vda. de Iturregui v. E.L.A., 99 D.P.R. 488, 492 (1970). Tal rigurosidad es irrazo-nable, injusta y desvirtúa el espíritu del estatuto.